EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jesse Fabian on 2/7/2022.

The application has been amended as follows: 				
IN THE CLAIMS:
1) Claim 1 line 3, the phrase “an external control signal” has been deleted and replaced with the phrase -- local traffic laws of a jurisdiction that the emitter is implemented --;
2) Claim 1 line 2, after “photons;” the following phrase has been implemented, -- the apparatus including a signal transmitter for transmitting photons –;
3) Claim 1 line 3, the phrase “which are” has been deleted; 

5) Claim 1 line 3, after the term “P”, the term -- and -- has been added
6) Claim 1 line 4, the phrase “which are” has been deleted;
7) Claim 1 line 5, the phrase “a local legal district” has been deleted, and replaced with the phrase -- the jurisdiction --;
8) Claim 1 line 6, before the term “in” the phrase – the transmitter emits photons – has been added
9) Claim 1 line 7, the phrase “the photons emitted” has been deleted, and replaced with the phrase – the apparatus further including a radiation source that emits photons that –;
10) Claim 1 lines 7, at the end of the sentence, the semicolon “;” has been deleted.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE whose telephone number is (571)272-2959. The examiner can normally be reached 9AM - 5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS A KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.